                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF OREGON


ELIZABETH G. , 1                            1:19-cv-00054-BR

           Plaintiff,                       OPINION AND ORDER

v.

Commissioner, Social
Security Administration,

           Defendant.

MARLENE R. YESQUEN
2 North Oakdale Avenue
Medford, OR 97501
(541) 816-4888

           Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1021



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
MICHAEL W. PILE
Acting Regional Chief Counsel
KATHERINE B. WATSON
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2139

             Attorneys for Defendant


BROWN, Senior Judge.

      Plaintiff Elizabeth G. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA)    in which he denied Plaintiff's application

for Child Insurance Benefits (CIB) under Title II of the Social

Security Act.

      For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                        ADMINISTRATIVE HISTORY

      Plaintiff filed an application for CIB on August 12, 2014,

alleging a disability onset date of September 21, 1987.

Tr. 113. 1   The application was denied initially and on

reconsideration.    An Administrative Law Judge (ALJ) held a

hearing on May 3, 2017, and a second hearing on October 3, 2017.

Tr. 58-93, 94-99.    Plaintiff appeared without her attorney at the


     1
      Citations to the official transcript of record filed by
the Commissioner on June 17, 2019, are referred to as "Tr."

2 - OPINION AND ORDER
first hearing and with her attorney at the second hearing.

Plaintiff, Plaintiff's mother, and a vocational expert (VE)

testified at the second hearing.

     The ALJ issued a decision on November 8, 2017, in which he

found Plaintiff was not disabled before she was 22 years old and,

therefore, is not entitled to benefits.         Tr. 23-38.   Pursuant to

20 C.F.R. § 404.984(d), that decision became the final decision

of the Commissioner on November 13, 2018, when the Appeals

Council denied Plaintiff's request for review.         Tr. 1-6.   See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                               BACKGROUND

     Plaintiff was born on September 21, 1987; was 29 years old

at the time of the first hearing; and was 30 years old at the

time of the second hearing.      Tr. 113.     Plaintiff has a college

degree.     Tr. 66.   The ALJ found Plaintiff does not have any past

relevant work experience.      Tr. 51.

     Plaintiff alleges disability during the relevant period due

to "cognitive disorder; right frontal ventriculostomy; expressive

language disorder; visual processing disorder; history of seizure

disorder; one episode of status epilepsy; visual spacial

disorder;    [and] auditory processing disorder."      Tr. 114.

     Except when noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.         After carefully reviewing the


3 - OPINION AND ORDER
medical records, this Court adopts the ALJ's summary of the

medical evidence.         See Tr. 47-49.



                                      STANDARDS

       The initial burden of proof rests on the claimant to

establish disability.          Molina v. Astrue, 674 F.3d 1104, 1110              (9 th

Cir. 2012).       To meet this burden, a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which .             has lasted or can be expected to last for

a continuous period of not less than 12 months."                   42 U.S.C.

§   423(d) (1) (A).    The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.                 McLeod v. Astrue, 640 F.3d

881, 885     (9 th Cir. 2011) (quoting Mayes v. Massana            r   276 F.3d

453, 459-60      (9 th Cir. 2001)).

       The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                       42

u.s.c.   §   405(g).    See also Brewes v. Commrr of Soc. Sec. Admin.,

6 8 2 F . 3 d 115 7 , 1161 ( 9 th Cir . 2012 ) .    Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."                 Molina,   674 F.3d. at 1110-11

(quoting Valentine v. Commrr Soc. Sec. Admin., 574 F.3d 685,                      690


4 - OPINION AND ORDER
( 9 th Cir. 2 0 0 9) ) .   "It is more than a mere scintilla [of

evidence] but less than a preponderance."               Id.   (citing Valentine,

574 F.3d at 690).

       The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.         Vasquez v. Astrue, 572 F.3d 586, 591 (9 th Cir.

2009).     The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.                 Ryan v.

Comm'r of Soc.        Sec.,   528 F.3d 1194, 1198 (9 th Cir. 2008)       Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner's findings

if they are supported by inferences reasonably drawn from the

record.      Ludwig v. Astrue, 681 F.3d 1047, 1051 (9 th Cir. 2012)

The court may not substitute its judgment for that of the

Commissioner.         Widmark v. Barnhart,   454 F.3d 1063, 1070       (9 th Cir.

2006) .



                               DISABILITY ANALYSIS

I.    The Regulatory Sequential Evaluation

      For an claimant to be entitled to child insurance benefit,

she must establish she "is under a disability [as defined within

the meaning of the Social Security Act] which began before [s]he

attained the age of 22."           42 U.S.C.A.   §   402(d) (1).

      The Commissioner has developed a five-step sequential


5 - OPINION AND ORDER
inquiry to determine whether a claimant is disabled within the

meaning of the Act.        Parra v. Astrue,     481 F.3d 742, 746 (9 th Cir.

2007) .    See also 20 C.F.R. § 404.1520.         Each step is potentially

dispositive.

       At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.      20 C.F.R.   §   404.1520(a) (4) (I).     See also Keyser v.

Comm'r of Soc. Sec.,       648 F.3d 721, 724      (9 th Cir. 2011).

       At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.               20 C.F.R.   §§   404.1509,

404 .1520 (a) (4) (ii).    See also Keyser,     648 F.3d at 724.

       At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so

severe as to preclude substantial gainful activity.                 20 C.F.R.

§   404 .1520 (a) (4) (iii).   See also Keyser,       648 F.3d at 724.     The

criteria for the listed impairments, known as                stings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments) .

       If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).                  The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a


6 - OPINION AND ORDER
regular and continuing basis despite her limitations.                          20 C.F.R.

§ 404.1520(e).           See also Social Security Ruling (SSR)                96-8p.     "A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."                      SSR 96-8p, at *l.      In other

words, the Social Security Act does not require complete

incapacity to be disabled.                  Taylor v. Comm'r of Soc. Sec. Ad.min.,

659 F.3d 1228, 1234-35 (9 th Cir. 2011) (citing Fair v. Bowen, 885

F . 2 d 5 9 7 , 6 0 3 ( 9 th Cir . 19 8 9 ) ) .

       At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.                    20 C.F.R.    §   404.1520(a) (4) (iv).

See also Keyser,          648 F.3d at 724.

       If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.               20 C.F.R.      §   404.1520(a) (4) (v).    See also

Keyser,     648 F.3d at 724-25.                Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.                         Lockwood v.

Comm'r Soc. Sec. Ad.min.,              616 F.3d 1068, 1071 (9 th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.         If the Commissioner meets this burden, the claimant

is not disabled.           20 C.F.R.       §   404.1520(g)(l).


7 - OPINION AND ORDER
                            ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity (SGA) since her September 21, 1987,

alleged onset date.     Tr. 41.

     At Step Two the ALJ found Plaintiff had the severe

impairments of hydrocephalus with shunt placement, history of

seizures, autistic disorder, nonverbal learning disorder, math

learning disorder, communication disorder, attention-deficit

hyperactivity disorder (ADHD), and a cognitive disorder during

the relevant period.    Tr. 42.   The ALJ found Plaintiff's

developmental-coordination disorder for fine and gross motor

skills was not a severe impairment during the relevant period.

Tr. 42.

     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments during the relevant period did not meet

or medically equal one of the listed impairments in 20 C.F.R.

part 404, subpart P, appendix 1.    Tr. 26.   The ALJ found

Plaintiff had the RFC to perform "a full range of work at all

exertional levels" with the following limitations during the

relevant period:   Plaintiff could never climb ladders, ropes, or

scaffolds or "work around hazards, such as dangerous machinery

and unprotected heights"; could "understand, remember, and carry

out only short, simple, repetitive job instructions consistent

with unskilled work and a Dictionary of Occupational Titles    (DOT)


8 - OPINION AND ORDER
GED general reasoning level of 2 or less"; "was limited to work

that required little or no math"; and could not interact with the

public.     The ALJ also found Plaintiff required during the

relevant period "a static work environment with few changes in

work routines and settings .            [and] that did not require much

communication between coworkers, such as in a team type of

setting."    Tr.   44.

     At Step Four the ALJ found Plaintiff did not have any past

relevant work during the relevant period.         Tr. 50.

     At Step Five the ALJ found Plaintiff could have performed

other work that existed in the national economy during the

relevant period.         Accordingly, the ALJ concluded Plaintiff was

not disabled before she was age 22.         Tr. 51.



                                  DISCUSSION

     Plaintiff contends the ALJ erred when he (1)           found at Step

Two that Plaintiff's developmental-coordination disorder was not

a severe impairment;        (2) partially rejected Plaintiff's

testimony; and (3)        gave "some weight" to the opinion of examining

psychologist Douglas Col, Ph.D., gave "no weight" to the opinion

of treating physician Barbara Sibley, M.D., and did not address

limitations found by examining psychologist Cynthia Arnold,           Ph.D.

Plaintiff also alleges the Appeals Council erred when it found

the additional evidence Plaintiff submitted to the Appeals


9 - OPINION AND ORDER
Council "did not show a reasonable probability that it would

change the outcome of the decision."          Tr. 2.

I.      The ALJ did not err at Step Two.

        Plaintiff contends the ALJ erred at Step Two when he found

Plaintiff's developmental-coordination disorder was not severe

during the relevant period.

        At Step Two the claimant is not disabled if the Commissioner

determines the claimant does not have any medically severe

impairment or combination of impairments.           Stout,    454 F.3d at

1052.      See also 20 C.F.R.   §§   404.1509, 404.1520(a) (4) (ii).         A

severe impairment "significantly limits" a claimant's "physical

or mental ability to do basic work activities."              20 C.F.R.

§    404 .1521 (a).   See also Ukolov,   420 F.3d at 1003.         The ability

to do basic work activities is defined as "the abilities and

aptitudes necessary to do most jobs."          20 C.F.R.     §§    404.1521(a),

(b).     Plaintiff has the burden at Step Two to establish the

existence of a severe impairment and to show any error by the ALJ

is harmful.

        Examining occupational therapist Rebecca Good noted in a

July 2017 examination that Plaintiff had "good function in bed

mobility, sitting balance, ambulation and climbing stairs, arm

movement, and dexterity for finger to thumb opposition and

picking up common objects such as a comb or pen."                 Tr. 572.

Good, however, also noted Plaintiff had some impairments in grip


10 - OPINION AND ORDER
strength, alternating movements, and hand coordination, which

would "interfere with performance of high level functional

tasks."      Tr. 572.   Good stated Plaintiff had "mild deficits" that

would "interfere with high level dexterity tasks."        Tr. 572.   The

record, however, does not reflect any opinion by a medical or

nonmedical treating source that indicates the limitations noted

by Good "significantly limited [Plaintiff's] physical or mental

ability to do basic work activities" before she was 22 years old.

       In addition, the Ninth Circuit has held when the ALJ has

resolved Step Two in a claimant's favor, any error in designating

specific impairments as severe at Step Two does not prejudice a

claimant if the ALJ considered the impairments when formulating

his assessment of Plaintiff's RFC.       Burch v. Barnhart,   400 F.3d

676,   682   (9 th Cir. 2005) (any error in omitting an impairment from

the severe impairments identified at Step Two was harmless when

Step Two was resolved in claimant's favor).       See also Buck v.

Berryhill, No. 14-35976, 2017 WL 3862450, at *5 (9 th Cir. 2017)

("[S]tep two was decided in [the plaintiff's] favor after both

hearings.     He could not possibly have been prejudiced.     Any

alleged error is therefore harmless and cannot be the basis for a

remand.") (citation omitted)).     Here, as noted, the ALJ resolved

Step Two in Plaintiff's favor.

       On this record the Court concludes the ALJ did not err when

he failed to find at Step Two that Plaintiff's developmental-


11 - OPINION AND ORDER
coordination disorder was a severe impairment during the relevant

period.

II.   The ALJ did not err when he partially rejected Plaintiff's
      testimony.

       Plaintiff alleges the ALJ erred when he partially rejected

Plaintiff's testimony.

       In Cotton v. Bowen the Ninth Circuit established two

requirements for a claimant to present credible symptom

testimony:     The claimant must produce objective medical evidence

of an impairment or impairments, and she must show the impairment

or combination of impairments could reasonably be expected to

produce some degree of symptom.      799 F.2d 1403 (9 th Cir. 1986),

aff'd in Bunnell v. Sullivan,     947 F.2d 341 (9 th Cir. 1991).    The

claimant, however, need not produce objective medical evidence of

the actual symptoms or their severity.       Smolen, 80 F.3d at 1284.

      If the claimant satisfies the above test and there is not

any affirmative evidence of malingering, the ALJ can reject the

claimant's pain testimony only if she provides clear and

convincing reasons for doing so.      Parra v. Astrue, 481 F.3d 742,

750   (9 th Cir. 2007) (citing Lester v. Chater, 81 F.3d 821, 834     (9 th

Cir. 1995)).    General assertions that the claimant's testimony is

not credible are insufficient.      Id.   The ALJ must identify "what

testimony is not credible and what evidence undermines the

claimant's complaints."    Id.   (quoting Lester, 81 F. 3d at 834).



12 - OPINION AND ORDER
     Plaintiff testified at the second hearing that she was

unable to work full-time because of "the kind of social

interaction that [she] would have to do to work full time."

Tr. 66.   Plaintiff also noted she had trouble taking tests in

college unless she could take them in a room by herself because

she was easily distracted by other test-takers.      Tr. 70.

Plaintiff stated it takes her a long time to learn a new process,

and, therefore, "it's easiest           if the instructions are

written down and .        [she] can go over them a few times."

Tr. 71.   Plaintiff testified she looks down while talking to

others and she has great difficulty initiating casual

conversations even though she does not have much difficulty when

initiating conversations "to ask for help or something .

specific like that."     Tr. 75-76.   Plaintiff stated it took her

longer than "most people" to complete college writing

assignments, but she is an avid reader and proofread two of her

sister's manuscripts.

     The ALJ found Plaintiff's "medically determinable

impairments could reasonably be expected to cause some of

[Plaintiff's] alleged symptoms" during the relevant period, but

Plaintiff's "statements concerning the intensity, persistence and

limiting effects of [her] symptoms are not entirely consistent

with the medical evidence and other evidence in the record."

Tr. 46.   Specifically, the ALJ noted Plaintiff had excelled in


13 - OPINION AND ORDER
college and graduated with a Bachelor's degree in history from

Southern Oregon University.   Plaintiff also successfully

participated in a work-study program while she was attending

college.   Plaintiff lived alone and was able to maintain her

personal hygiene, to perform household chores, to manage her

finances, to use public transportation, and to care for pets.

Plaintiff also read extensively, used the computer, studied with

other students when she was in school, worked out, traveled, and

proofread two of her sister's manuscripts.

     The Court finds on this record that the ALJ did not err when

he partially rejected Plaintiff's testimony regarding the

intensity, persistence, and limiting effects of her symptoms

during the relevant period.

III. The ALJ did not err in his evaluation of the opinions of
     Plaintiff's examining psychologists and treating physician.

     Plaintiff alleges the ALJ erred when he gave only "some

weight" to the opinion of examining psychologist Dr. Col, gave

"no weight" to the opinion of treating physician Dr. Sibley, and

failed to address limitations assessed by examining psychologist

Dr. Arnold.

     An ALJ may reject an examining or treating physician's

opinion when it is inconsistent with the opinions of other

treating or examining physicians if the ALJ makes "findings

setting forth specific, legitimate reasons for doing so that are

based on substantial evidence in the record."   Thomas v.

14 - OPINION AND ORDER
Barnhart, 278 F.3d 947,     957   (9 th Cir. 2002).   When the medical

opinion of an examining or treating physician is uncontroverted,

however, the ALJ must give "clear and convincing reasons" for

rejecting it.     Thomas, 278 F.3d at 957.       See also Lester v.

Chater,   81 F.3d 821, 830-32     (9 th Cir. 1996).

     A.     Dr. Col

            On February 18, 2008, Dr. Col conducted a

psychodiagnostic evaluation of Plaintiff and found Plaintiff had

a "highly variable" performance on a number of tests.          For

example, on the Wechsler Adult Intelligence Scale (WAIS-III)

Plaintiff had a Verbal IQ (VIQ) in the          gh Average range and a

Performance IQ (PIQ) in the Borderline range.          Dr. Col noted

Plaintiff's Average Full Scale IQ was "basically a meaningless

number" due to "the enormous 42-point difference between her VIQ

and PIQ."     Tr. 414.   Similarly, Plaintiff's Verbal Comprehension

Index (VCI) score was in the Very Superior range, but her

Processing Speed Index (PSI)      score was in the Extremely Low

range.    Plaintiff's Working Memory Index (WMI)       score was in the

middle of the Average range, but her Perceptual Organization

Index (POI)    "was on the dividing line between the Borderline and

Low Average ranges."     Tr. 414.     Dr. Col concluded:

                  Because of these high levels of variability,
                  [Plaintiff's] WAIS III scores could not be taken
                  as any kind of valid measure of her intelligence
                  per se.  However, they could be interpreted as
                  indicating extraordinarily good auditory/verbal


15 - OPINION AND ORDER
                functioning, but some significant difficulties
                with visuospatial functioning.

Tr. 414.   Dr. Col also administered the Wechsler Individual

Achievement Test (WIAT-II) on which Plaintiff's scores "showed

even more variability.       . than she had on the WAIS-III."

Tr. 414.   For example, Plaintiff did "very well on all of the

receptive language subtests of the WIAT-II, and all of her

Reading and Listening Comprehension scores were in the High

Average to Superior ranges."     Tr. 414.     Plaintiff, however, "did

extraordinarily poorly on the WIAT-II expressive language tests,

with an Oral Expression score that was in the lower half of the

Borderline range and a Written Expression score that was

extremely low-essentially below any range."        Tr. 414.

Plaintiff's WIAT-II Mathematics scores "were in between the

extremes of her expressive and receptive language skills, with a

Mathematics Composite score that was in the Low Average range."

Dr. Col concluded "[i]n light of the 40-point difference between

her Reading and Mathematics Composite scores, and the 29-point

difference between her WAIS.III Verbal IQ and WIAT-II Mathematics

Composite scores, it would appear that she does have some kind of

a mathematics disability."     Tr. 414.     Ultimately Dr. Col

concluded Plaintiff

               has some serious neurocognitive deficits that have
               not been adequately evaluated or addressed.  She
               has serious visual processing deficits, as well as
               significant problems with visuospatial memory.
               She also has some serious problems with expressive

16 - OPINION AND ORDER
                  language, both written and oral, and appears to be
                  impaired in her ability to do mathematics.

Tr. 418.    Dr. Col recommended "[a]t the very least Plaintiff

should be given more time for the mathematics test and because

of the severity of her expressive language difficulties the

writing portion of the GED might have to be waived altogether."

Tr. 419.    Dr. Col concluded Plaintiff "may not be able either to

gain or to sustain meaningful employment" because of "the

combination of her serious visual, motor, and expressive language

impairments, along with significant executive function and

visuospatial memory deficits."      Tr. 419.

            As noted, the ALJ gave "some weight" to Dr. Col's

opinion.    The ALJ noted Dr. Col's opinion as to Plaintiff's need

for "increased time for math tests [was] generally consistent

with the objective findings of [his] evaluation,     [but] it does

not address work place functioning."      In addition, the ALJ found

Dr. Col's opinion that the "writing portion of the GED might have

to be waived altogether" for Plaintiff was "inconsistent with the

record as a whole, including [Plaintiff's] subsequent passing

score on the writing portion of the GED, her high GPA in college

courses, and her ultimate achievement of a Bachelor's degree in

history."     Tr. 47.   Finally, the ALJ rejected Dr. Col's opinion

that Plaintiff "may not be able either to gain or to sustain

meaningful employment" on the ground that it was unsupported by

the record.     Specifically, the ALJ noted Plaintiff successfully

17 - OPINION AND ORDER
engaged in a work-study job while attending college, receiving

high marks, living alone, and caring for herself.

             On this record the Court concludes the ALJ did not err

when he partially rejected Dr. Col's opinion because the ALJ

provided specific and legitimate reasons for doing so based on

substantial evidence in the record.

     B.      Dr. Sibley

             On May 3, 2011, Plaintiff's treating physician

Dr. Sibley wrote a letter stating Plaintiff qualified for an

Oregon Tax Credit as a severely disabled adult.       Dr. Sibley noted

Plaintiff has a "profound nonverbal learning disability with

severe expressive language disorder."      Tr. 557.   Dr. Sibley noted

Plaintiff "is unable to live on her own,         . cannot maintain a

household,        . cannot earn a living[,] has never been able to

hold down a job nor can she get transportation for herself[, and]

basically lives under the constant care of her family."       Tr. 557.

             The ALJ did not give any weight to Dr. Sibley's opinion

because it was inconsistent with the record.      Specifically, the

ALJ noted Plaintiff lived away from home while attending college

and she lived alone in a cottage on her parents' property at the

time of the hearing.      In addition, Plaintiff independently

"engages in self-care and other daily activities" including

cooking specialized vegan meals, leaving home unaccompanied, and

independently using public transportation.      Plaintiff graduated


18 - OPINION AND ORDER
from college with honors while successfully working at a work-

study job.     In addition, the ALJ noted Dr. Sibley provided her

opinion in the context of an Oregon State tax credit.        The Social

Security Administration and the Oregon Department of Revenue,

however, apply different standards to determine disability.

             On this record the Court concludes the ALJ did not err

when he rejected Dr. Sibley's opinion because the ALJ provided

specific and legitimate reasons for doing so based on substantial

evidence in the record.

     C.      Dr. Arnold

             In June 2017 Dr. Arnold conducted a psychological

evaluation of Plaintiff and she noted Plaintiff achieved widely

disparate scores on the Wechsler Adult Intelligence Scale

(WAIS-IV).     For example, Plaintiff's verbal comprehension score

was in the extremely high range, her perceptual reasoning score

was in the low average range, her working memory score was in the

average range, and her processing speed score was in the very low

range.    Tr. 562-63.     Dr. Arnold noted Plaintiff had

"difficulties" with written expression, mastering number sense,

and mathematical reasoning and, therefore, had a significant

learning disability in math.      Dr. Arnold also noted Plaintiff has

"tremendous difficulty making eye contact," needs time to make

transitions, and is rigid about changes in routine.        Tr. 564-65.

Ultimately Dr. Arnold diagnosed Plaintiff with autistic disorder,


19 - OPINION AND ORDER
nonverbal-learning disorder, math-learning disorder,

communication disorder, ADHD, and developmental-coordination

disorder.    Dr. Arnold, however, did not identify any specific

functional limitations associated with her diagnoses.

            Plaintiff asserts the ALJ erred when he did not

~address any of the limitations and the approximately seven

severe medical diagnoses found by.        Dr. Cynthia Arnold."

Pl.'s Brief at 17.    The ALJ, however, found at Step Two that

during the relevant period Plaintiff suffered from autistic

disorder, nonverbal learning disorder, math learning disorder,

communication disorder, ADHD, and a cognitive disorder.       As

noted,   Dr. Arnold did not identify any functional limitations

associated with her diagnoses and diagnoses alone are

insufficient to establish a claimant's functional limitations.

See 20 C.F.R. § 404.1521.

            On this record the Court concludes the ALJ did not err

when he did not address the medical diagnoses of Dr. Arnold

because Dr. Arnold did not attribute any functional limitations

associated with those diagnoses.

II.   The Appeals Council did not err when it found Dr. Arnold's
      November 28, 2017, Function Questionnaire did not have a
      reasonable probability of changing the outcome of the ALJ's
      decision.

      Plaintiff contends the Appeals Council erred when it found

Dr. Arnold's November 28, 2017, Function Questionnaire did not

have a reasonable probability of changing the outcome of the

20 - OPINION AND ORDER
ALJ's decision.

     After the ALJ issued his decision Plaintiff submitted to the

Appeals Council a Function Questionnaire completed by Dr. Arnold

based on her June 2017 psychological evaluation of Plaintiff.

Dr. Arnold stated Plaintiff has marked limitations in her ability

to understand, to remember and to carry out simple one- or two-

step instructions; to understand, to remember, and to carry out

"detailed but uninvolved written and oral instructions"; and to

respond appropriately to changes in the work setting.      Tr. 13.

Dr. Arnold also stated Plaintiff has extreme limitations in her

ability to "sustain ordinary routine without special

supervision," to accept instructions, and to respond

appropriately to criticism from supervisors.     Tr. 13.   Dr. Arnold

expected Plaintiff would "need to take unscheduled breaks from

even a simple, routine job, outside of a standard morning, lunch,

and afternoon break due to exacerbations of [her] mental health

symptoms" and would miss 16 hours or more per month of work

because of her impairments.   Tr. 14.

     The Appeals Council considered Dr. Arnold's opinion and

concluded it "did not show a reasonable probability that it would

change the outcome of the decision."    Tr. 2.

     The Ninth Circuit has held when the Appeals Council

considers new evidence in deciding whether to review an ALJ's

decision, that evidence becomes part of the Administrative Record


21 - OPINION AND ORDER
and the Court must consider it together with the record as a

whole when reviewing the ALJ's decision.     Brewes v. Comm'r of

Soc. Sec.,   682 F.3dl157, 1162-63 (9 th Cir. 2012).      See also

Lingenfelter v. Astrue, 504 F.3d 1028, 1030 n.2        (9 th Cir. 2007)

(when the Appeals Council considers new evidence in denying a

claimant's request for review, the reviewing court considers both

the ALJ's decision and the additional evidence submitted to the

Council); Harman v. Apfel, 211 F.3d 1172, 1180 (9 th Cir. 2000)

("We properly may consider the additional materials because the

Appeals Council addressed them in the context of denying

Appellant's request for review.").    "If the new evidence creates

a reasonable possibility that it would change the outcome of the

ALJ's decision, then remand is appropriate to allow the ALJ to

consider the evidence."    McQueen v. Berryhill, No. 2:18-CV-00511

AC, 2019 WL 1923232, at *5 (E.D. Cal. Apr. 30, 2019) (citing Mayes

v. Massanari, 276 F.3d 453, 462   (9 th Cir. 2001)).

     When the ALJ assessed Plaintiff's RFC and concluded

Plaintiff could perform other work in the national economy, the

ALJ took into account a number of Plaintiff's limitations noted

by Dr. Arnold in his November 2017 opinion.     For example, as

noted, the ALJ limited Plaintiff to work that required only the

ability to understand, to remember, and to carry out short,

simple repetitive instructions consistent with unskilled work.

The ALJ limited Plaintiff to work that did not require any math,


22 - OPINION AND ORDER
interactions with the public, changes in work routines and

settings, or "much communication between coworkers."     Tr. 44.

The ALJ concluded Plaintiff could perform work as a bagger, "hand

stuffer," and cleaner.   At the second hearing the VE explained

the bagger job "is not to be confused with a courtesy clerk at a

market.   It is instead a bench work type of job where you're

placing small items into bags."   Tr. 88.    The VE explained these

jobs are not ones "where an individual would interface with the

public, nor are they teamwork jobs as an individual might find in

regard to say assemble work where you're relying on the person to

the left or the right of you," i.e., each of these jobs is "very

repetitive and routine" and do not involve changes in work

routine, environment, or job tasks.   Tr.   91.

     Dr. Arnold's opinion that Plaintiff has marked limitations

in her ability to understand, to remember and to carry out simple

one- or two-step instructions, to "sustain ordinary routine

without special supervision," to accept instructions, and to

respond appropriately to criticism from supervisors is

unsupported by the record.   As the ALJ noted when he addressed

Dr. Col's opinion that Plaintiff "may not be able either to gain

or to sustain meaningful employment," Plaintiff successfully

engaged in a work-study job while attending college, receiving

high marks, living alone, and caring for herself.

     Finally, there is not any indication in the record or in


23 - OPINION AND ORDER
Dr. Arnold's psychological evaluation that Plaintiff's

impairments would require her to take frequent breaks outside of

the usual morning, lunch, and afternoon breaks or that Plaintiff

would miss two or more work days per month due to her symptoms.

     On this record the Court concludes Dr. Arnold's November

2017 opinion does not "create[] a reasonable possibility of a

different outcome."   McQueen,   2019 WL 1923232, at *6.



                            CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the

Commissioner and DISMISSES this matter pursuant to sentence four

of 42 U.S.C. § 405(g).

     IT IS SO ORDERED.

     DATED this           of January,   2020.




                                 ANNA
                                 United States Senior District Judge




24 - OPINION AND ORDER
